       Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


UNITED STATES OF        AMERICA,             )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )       Case   No. 19- 01016
                                             )
$17O,O2O.OO   IN LTNITED STATES              )
CURRENCY,      More or less,                 )
                                             )
                      Defendant.             )
                                             )

                         COMPLAINT F'OR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: $170,020.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of21 U.S.C. S 841.

                                 THE DEFENDANT IN REM

       2.      The defendant property consists of: $170,020.00 in United States currency, more

or less, that was seized by the Kansas Highway Patrol on or about December 3, 2018 during a

routine traffic stop on I-70 ofa rented 2017 Chevrolet driven by Ishtar Levcsik at milepost 335
       Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 2 of 6




in Wabaunsee County, in the District of Kansas. The currency is currently inthe custody ofthe

United States Marshal Service.

                                   JURISDICTION AND VENUE

        3.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.      This Court has in rem jvisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem pws;r nt to Supplemental Rule G(3)(b), which the      plaintiffwill   execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemenral Rule G(3)(c).

        5.     Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1), because the

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                    BASIS FOR FORFEITURE

        6.     The defendant property is subject to forfeiture pursuant to 21 U.S.C. g 881(a\6)

because it constitutes   l) money, negotiable instruments, securities and other things of value

fumished or intended to be fumished in exchange for a controlled substance in violation of the

Controlled Substances Act; and./or 2) proceeds traceable to such an exchange; and./or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

       7.         Supplemental Rule G(2)(f) requires this complarnt to state sfficiently detailed

facts to support a reasonable belief that the government will be able to meet its burden ofproof
           Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 3 of 6




at trial   .   Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIM F'OR RELIEF

           WHEREFORE, the plaintiffrequests that the Court issue a warrant for the anest of the

defendant property; that notice ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the       plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

           The United States hereby requests that trial ofthe above entitled matter be held in the

City of Wichita, Kansas.

                                                         Respectfully submitted,

                                                         STEPHEN R.JdCALLISTER




                                                         coLN-D. WOOD,       #19800
                                                         Special Assistant United States Attomey
                                                         1200 Epic Center, 301 N. Main
                                                         Wichita, Kansas 67202
                                                         (316\ 269-648r
                                                         Fax (316) 269-6484
       Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 4 of 6




                                        DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are hue to Ore best of my knowledge and belief.

       I declare under penalty of perjury that the foregoing is true and correct,

       Executedonthis    /lb       aayot   {*tu*,t'v        ,2gtn,



                                                      TFO Luke Rieger
                                                      DEA
 Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 5 of 6




                                               AFFIDAVIT

     I, Luke Rieger, being first duly swom, depose and state:

1.   Your Affiant has been employed as a Kansas Highway Pafol (KHP) Trooper since

     March 2010 and has been cross-designated as           a   DEA Task Force Officer since June,

     20 I   5   . My   duties include investigation of violations of the Controlled Substance Act,

     Title 2l of the United States Code, and the forfeitures thereto.

     The information contained in this affidavit is known to your Affiant through personal

     direct knowledge, and /or through a review of official reports preparcd by other law

     enforcement personnel. This affidavit is submitted in support of a forfeiture proceeding.

     On December 3, 2018, Kansas Highway Patrol Trooper Derek Can stopped for a traffic

     violation a rented 2017 Chevrolet Impala on I-70 at milepost 335 in Wabaunsee County,

     in the District ofKansas. The vehicle was driven by Ishtar LEVCSIK ofColorado.

     During the event the vehicle was searched. Officers found in the trunk a gray cooler

     containing three empty duffle bags and $170,020.00 in U.S. cunency. The curency was

     in vacuum-sealed plastic bundles.

5.   LEVCSIK told officers that he was transporting the cash for a friend named Jeff' that the

     cturency was already vacuum-sealed when he picked it up, and that the currency did not

     belong to him. LEVCSIK later signed a written currency ownership disclaimer'

     LEVCSIK has           a   criminal history for Possession of Oxycodone.

7.   A certified drug detection canine alerted to the odor of controlled substances emitting

     from the currency. While handling the currency, Trooper Carr detected the odor of

     marijuana coming from it.
   Case 6:19-cv-01016-JTM-KGG Document 1 Filed 01/25/19 Page 6 of 6




   Based on the infonnation abovg Affiant has probable cause lo believe that the seized

$170,020.00 in U.S. currency constitutos money or other things of value fumished or intended to

be fumished in exchange for a conbolled substancg or proceeds traceable to such an exchange,

or was used or intelded to be used !o facilitate one or more violations of Title 21, U.S.C. $ 841

et.seq. Accordingly, the property is subject to forfeiture pursuant to Title 21, U,S,C. $$ 853 and

881.




                                                     ffi
                                                     DEA


Sworn to and subscribed before me this   34   day of January, 2019.




                                                     ftt,ot ,l    t. f*tA,u,^
                                                     NOTARY

My Commission Expires:
